DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US20160034260) in view of Straub (US20170048319).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 
As to claim 1, Ristock teaches a method for adding content to interactions received in a contact center environment, the method comprising the steps of: (¶0024 contact center incoming activities; ¶0039 contact center, interaction; ¶0050 interaction flow received; ¶0147 adding a new user interaction artifact (e.g., an interaction; ¶0150 adds the artifact to the interaction) routing the interaction to an agent, (¶0193 routes incoming  customer activities to customer service agents; ¶0200 interaction, also referred to as incoming customer activity, is to be routed to an agent) wherein the interaction is routed through one or more providers of embedded client applications; (¶0030 user interaction; artifacts; ¶0092 sharing platform, exchanging with other providers, artifacts; ¶0115 artifact, embedded code, application platform) triggering, by the one or more providers, a user interface which displays one or more specified embedded client applications to the agent; (¶0005 instructions, executed provide a user interface for displaying the one or more program modules; ¶0013 provider system to view data associated with a program module; user interface for displaying the one or more recommended program modules; ¶0114 multiple content providers; ¶0115 embedded code, application platform).
Although Ristock teaches the method recited above, wherein Ristock fails to expressly teach 
Straub, however discloses, and asynchronously loading the one or more embedded client applications, (¶0133 one or more embedded applications; ¶0209 application module to be loaded asynchronously) wherein a web page address is loaded into an inline frame when the agent selects one of the specified embedded client applications. (¶0031 application inline; ¶0085 Web pages implemented using one or more of hypertext markup language HTML); ¶0099 objects, applications; ¶0203 object selected).
Thus given the teachings of Straub it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of  Straub and Ristock for simultaneously loading selected embedded applications and web pages into inline frames. One of ordinary skill in the art would be motivated to allow for improving the customer experience and lowering costs. (See Straub para 0017)
As to claim 2, the combination of Ristock and Straub teach the method recited in claim 1, wherein Ristock further teaches the method of claim 1, wherein the embedded client application allows one or more parties to add dynamic content to an interaction. (¶0114 multiple content providers; ¶0147 adding a new user interaction artifact (e.g., an interaction); ¶0150 content provider adds artifact to the interaction).
As to claim 3, the combination of Ristock and Straub teach the method recited in claim 2, wherein Ristock further teaches the method of claim 2, wherein the one or more parties comprises at least one of: an internal party and a third party. (¶0193 enterprise or third-party service provider).
As to claim 4, the combination of Ristock and Straub teach the method recited in claim 1, wherein Straub further teaches the method of claim 1, wherein the provider, the interaction, and the embedded client application comprise a tuple and multiple inline frames of the embedded (¶0085 using one or more of hypertext markup language (“HTML”); ¶0142 rendering the application as HTML). 
Thus given the teachings of Straub it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of  Straub and Ristock for wherein embedded applications comprises inline frames. One of ordinary skill in the art would be motivated to allow for loading resources faster. (See Straub 0208)
As to claim 5, the combination of Ristock and Straub teach the method recited in claim 1, wherein Ristock further teaches the method of claim 1, wherein the applications are pooled. (¶0051 client (e.g., an application); ¶0214 pool of clients).
As to claim 8, the combination of Ristock and Straub teach the method recited in claim 1, wherein Ristock further teaches the method of claim 1, wherein the provider comprises a DSL provider. (¶0055 service provider or platform provider; ¶0060 Digital Subscriber Line, network).
As to claim 10, the combination of Ristock and Straub teach the method recited in claim 1, wherein Ristock further teaches the method of claim 1, wherein the provider comprises a programmatic provider. (¶0039 application platform, content provider; ¶0092 marketplace sharing platform content provider).
As to claim 12, Ristock teaches a system is presented for adding content to interactions received in a contact center environment, (¶0024 contact center incoming activities; ¶0039 contact center, interaction; ¶0050 interaction flow received; ¶0147 adding a new user interaction artifact (e.g., an interaction); ¶0150 adds the artifact to the interaction) the system comprising: a processor; and memory in communication with the processor, the memory storing instructions that, when executed by the processor, causes the processor to: route the (¶0217 one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, data processing apparatus) wherein the interaction is routed through one or more providers of embedded client applications; (¶0030 user interaction; artifacts; ¶0092 sharing platform, exchanging with other providers, artifacts; ¶0115 artifact, embedded code, application platform) trigger, by the one or more providers, a user interface which displays one or more specified embedded client applications to the agent; (¶0005 instructions, executed provide a user interface for displaying the one or more program modules;  ¶0013 provider system to view data associated with a program module; user interface for displaying the one or more recommended program modules; ¶0114 multiple content providers; ¶0115 embedded code, application platform).
Although Ristock teaches the method recited above, wherein Ristock fails to expressly teach and asynchronously load the one or more embedded client applications, wherein a web page address is loaded into an inline frame when the agent selects one of the specified embedded client applications.
Straub, however discloses, and asynchronously load the one or more embedded client applications, (¶0133 one or more embedded applications; ¶0209 application module to be loaded asynchronously) wherein a web page address is loaded into an inline frame when the agent selects one of the specified embedded client applications. (¶0031 application inline; ¶0085 Web pages implemented using one or more of hypertext markup language (“HTML”); ¶0099 objects, applications; ¶0203 object selected).
Thus given the teachings of Straub it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of   pre-caching of resources. (See Straub para 0230) 
As to claim 13, the combination of Ristock and Straub teach the system recited in claim 12, wherein Ristock further teaches the system of claim 12, wherein the embedded client application allows one or more parties to add dynamic content to an interaction. (¶0114 multiple content providers; ¶0147 adding a new user interaction artifact (e.g., an interaction); ¶0150 content provider adds artifact to the interaction).
As to claim 14, the combination of Ristock and Straub teach the system recited in claim 13, wherein Ristock further teaches the system of claim 13, wherein the one or more parties comprises at least one of: an internal party and a third party. (¶0193 enterprise or third-party service provider).
As to claim 15, the combination of Ristock and Straub teach the system recited in claim 12, wherein Straub further teaches the system of claim 12, wherein the provider, the interaction, and the embedded client application comprise a tuple and multiple inline frames of the embedded client application run. (¶0085 using one or more of hypertext markup language (“HTML”); ¶0142 rendering the application as HTML). 
Thus given the teachings of Straub it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of  Straub and Ristock for wherein embedded applications comprises inline frames. One of ordinary skill in the art would be motivated to allow for application developers to link their applications to cloud storage. (See Straub para 0024) 
As to claim 16, the combination of Ristock and Straub teach the system recited in claim 12, wherein Ristock further teaches the system of claim 12, wherein the applications are pooled. (¶0051 client (e.g., an application); ¶0214 pool of clients).
As to claim 19, the combination of Ristock and Straub teach the system recited in claim 12, wherein Ristock further teaches the system of claim 12, wherein the provider comprises a DSL provider. (¶0055 service provider or platform provider; ¶0060 Digital Subscriber Line, network).
As to claim 21, the combination of Ristock and Straub teach the system recited in claim 12, wherein Ristock further teaches the system of claim 12, wherein the provider comprises a programmatic provider. (¶0039 application platform, content provider; ¶0092 marketplace sharing platform, content provider).
Claims 6-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US20160034260) in view of Straub (US20170048319) and in further view of Shribman (US20160337426).
As to claim 6, although the combination of Ristock and Straub teach the method recited in claim 1, wherein the combination of Ristock and Straub fail to expressly teach the method of claim 5, wherein the applications are evicted from the pool based on at least one of: a configurable maximum size and an eviction algorithm.
Shribman, however discloses, the method of claim 5, wherein the applications are evicted from the pool based on at least one of: a configurable maximum size and an eviction algorithm. (¶0165 eviction algorithms; elements are evicted according to an eviction scheme to improve cache size; ¶0322 evicting one or more content items).
Thus given the teachings of Shribman it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of  Shribman, Ristock and Straub for using algorithms to evict/remove applications. One of ordinary skill in the art would be motivated to allow for random sample of the elements prior to eviction of elements. (See Shribman para 0171)
As to claim 7, although the combination of Ristock and Straub teach the method recited in claim 1, wherein the combination of Ristock and Straub fail to expressly teach the method of claim 1, wherein the provider comprises a first party, in-code provider that is written directly in a UI shell and enables notification of interaction changes and monitoring of a state of the UI shell.
Shribman, however discloses, the method of claim 1, wherein the provider comprises a first party, in-code provider that is written directly in a UI shell and enables notification of interaction changes and monitoring of a state of the UI shell. (¶0088 user interface, ‘shell’, display prompts and status messages; ¶0235 connection monitoring, probing).
Thus given the teachings of Shribman it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Shribman, Ristock and Straub for monitoring network and providing notifications through user interface. One of ordinary skill in the art would be motivated to allow for minimizing network congestion. (See Shribman para 0023)
As to claim17, although the combination of Ristock and Straub teach the system recited in claim 16, wherein the combination of Ristock and Straub fail to expressly teach 
Shribman, however discloses, the system of claim 16, wherein the applications are evicted from the pool based on at least one of: a configurable maximum size and an eviction algorithm. (¶0165 eviction algorithms; elements are evicted according to an eviction scheme to improve cache size; ¶0322 evicting one or more content items).
Thus given the teachings of Shribman it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Shribman, Ristock and Straub for using algorithms to evict/remove applications. One of ordinary skill in the art would be motivated to allow for increasing cache size. (See Shribman para 0559)
As to claim18, although the combination of Ristock and Straub teach the system recited in claim 12, wherein the combination of Ristock and Straub fail to expressly teach the system of claim 12, wherein the provider comprises a first party, in-code provider that is written directly in a UI shell and enables notification of interaction changes and monitoring of a state of the UI shell.
Shribman, however discloses, the system of claim 12, wherein the provider comprises a first party, in-code provider that is written directly in a UI shell and enables notification of interaction changes and monitoring of a state of the UI shell. (¶0088 user interface, shell, display prompts and status messages; ¶0235 connection monitoring, probing).
Thus given the teachings of Shribman it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Shribman, Ristock and Straub for monitoring network and providing notifications through user interface. One of ordinary skill in the art would be motivated to allow for improving (See Straub para 0075)
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US20160034260) in view of Straub (US20170048319) and in further view of Ramer (US20120215639).
As to claim 9, although the combination of Ristock and Straub teach the method recited in claim 1, wherein the combination of Ristock and Straub fail to expressly teach the method of claim 8, wherein the provider allows defined Boolean logic to determine if the application should be displayed for a given interaction.
Ramer, however discloses, the method of claim 8, wherein the provider allows defined Boolean logic to determine if the application should be displayed for a given interaction. (¶0132 Boolean search logic; ¶0139 provider 108 may also provide query search capabilities; ¶0198 display this content based on search queries).
Thus given the teachings of Ramer it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ramer, Ristock and Straub for using Boolean logic to determine displaying applications. One of ordinary skill in the art would be motivated to allow for using custom keywords to build Boolean expressions. (See Ramer para 1370)
As to claim 20, although the combination of Ristock and Straub teach the system recited in claim 19, wherein the combination of Ristock and Straub fail to expressly teach 
Ramer, however discloses, the system of claim 19, wherein the provider allows defined Boolean logic to determine if the application should be displayed for a given interaction. (¶0132 Boolean search logic; ¶0139 provider 108 may also provide query search capabilities; ¶0198 display this content based on search queries).
Thus given the teachings of Ramer it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ramer, Ristock and Straub for using Boolean logic to determine displaying applications. One of ordinary skill in the art would be motivated to allow for additional constraints to be added. (See Ramer para 1834)
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US20160034260) in view of Straub (US20170048319) and in further view of Ramer (US20120215639) and in further view of Baker (US20060059461).
As to claim 11, although the combination of Ristock, Straub and Ramer teach the method recited in claim 10, wherein the combination of Ristock and Straub fail to expressly teach The method of claim 10, wherein the provider uses arbitrary, Turing-complete code to determine if an application should be displayed for a given interaction.
Baker, however discloses, the method of claim 10, wherein the provider uses arbitrary, Turing-complete code to determine if an application should be displayed for a given interaction. (¶0103 display application objects; ¶0179 Turing complete that is interpreted as the program is executed display application).
Thus given the teachings of Baker it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Baker, Ristock, Straub and Ramer for using complete algorithms to display applications. One of  providing data validation. (See Baker para 0179)
As to claim 22, although the combination of Ristock, Straub and Ramer teach the system recited in claim 21, wherein the combination of Ristock and Straub fail to expressly teach The system of claim 21, wherein the provider uses arbitrary, Turing-complete code to determine if an application should be displayed for a given interaction.
Baker, however discloses, the system of claim 21, wherein the provider uses arbitrary, Turing-complete code to determine if an application should be displayed for a given interaction. (¶0103 display application objects; ¶0179 Turing complete that is interpreted as the program is executed display application).
Thus given the teachings of Baker it would have obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Baker, Ristock, Straub and Ramer for using complete algorithms to display applications. One of ordinary skill in the art would be motivated to allow for providing tree style display of the data structures and elements. (See Baker para 0116)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casalaina (US20160266755) teaches service cloud console. Van der Linden (US20140052864) teaches systems and methods for establishing a cloud bridge between virtual storage resources.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454